Citation Nr: 1030018	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-25 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disability exhibited by 
poison ivy.

2.  Entitlement to an initial evaluation in excess of 60 percent 
for cytomegalovirus (CMV).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977, 
and had subsequent service in the United States Naval Reserves.

These matters came to the Board of Veterans' Appeals (Board) from 
July 2005 and November 2005 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a RO hearing in July 2007; the transcript is of 
record.  These matters were remanded in August 2008.

The claims folder contains a VA Form 21-22 appointing Disabled 
American Veterans as the Veteran's representative.  In February 
2010, an attorney submitted correspondence on behalf of the 
Veteran and in response to the January 2010 supplemental 
statement of the case.  In April 2010, Disabled American Veterans 
submitted a Post Remand Brief on the Veterans behalf.  In June 
2010, VA informed the Veteran that only one service organization, 
attorney, or agent could represent her, and requested 
clarification from her as to her representation; the Veteran did 
not respond.  Thus, as she has not submitted a VA Form 21-22 
appointing an attorney and has not revoked her VA Form 21-22 
appointing Disabled American Veterans as her designated 
representative, the Veteran's designated representative remains 
Disabled American Veterans.

The October 2009 VA examination report reflects a 
diagnosis of depressive disorder secondary to CMV.  While 
depression and CMV share similar symptoms and 
manifestations, it has not been indicated whether service 
connection should be assigned for depression or whether 
assigning separate evaluations would be pyramiding (See 
38 C.F.R. § 4.14) and the matter is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  A chronic disability manifested by poison ivy was not 
manifested in service, and is not currently shown.  

2.  The Veteran's CMV is not manifested by cognitive impairments 
such as inability to concentrate, forgetfulness, confusion, and 
her fatigue is not nearly constant and so severe as to restrict 
routine daily activities almost completely and does not 
occasionally preclude self-care.


CONCLUSIONS OF LAW

1.  Disability exhibited by poison ivy was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a disability rating in excess of 60 percent 
for CRV have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.20, 4.27, 
4.88b, Diagnostic Code 6354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In January 2003, a VCAA letter was issued pertaining to the 
claims of service connection for CMV and disability exhibited by 
poison ivy.  The letter predated the rating decisions.  See id.  
Since the CMV appellate issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue from 
that of service connection (for which the January 2003 VCAA 
letter was duly sent), another VCAA notice is not required.  In 
any event, in November 2005 and September 2008, further VCAA 
letters were issued pertaining to the claim of service connection 
for disability exhibited by poison ivy and an increased rating 
for CMV.  Collectively, the VCAA letters notified the Veteran of 
what information and evidence is needed to substantiate her 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence will 
be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  The March 2006 and September 2008 letters 
notified the Veteran of the types of necessary to establish an 
increased rating and effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate 
notice provided to the Veteran, the Board finds no prejudice to 
her in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  With regard to the 
increased rating issue, an earlier effective date was denied by 
the Board in August 2008.  With regard to the service connection 
issue, since the Board concludes below that the preponderance of 
the evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and effective 
date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the August 2008 Board Remand.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  The evidence of record contains the 
Veteran's service treatment records and treatment records.  The 
Veteran had indicated that she had applied for benefits from the 
Social Security Administration (SSA); however, in September 2008 
the SSA indicated that the Veteran was not entitled to SSA 
disability or SSI benefits, and there was no medical file.  In an 
October 2008 statement from the Veteran, she stated that all 
relevant records had been associated with the claims folder.  
Thus, there is no indication of relevant, outstanding records 
which would support the Veteran's claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent 
VA examinations in January 2003, January 2005, September 2007, 
March 2009, and October 2009 pertaining to the issues on appeal.  
Collectively, the examination reports obtained are thorough and 
contain sufficient information to decide the issues on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues in appellate status.

Service connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran contends that she had poison ivy in service during 
1974 and has reported continuous rashes since that time.  Service 
treatment records from her period of active service, March 1974 
to March 1977, are negative for any skin abnormalities, including 
a diagnosis of or treatment for disability exhibited by poison 
ivy.  The Veteran had a period of service in the United States 
Naval Reserves beginning in September 1981.  She was afforded a 
clinical evaluation and physical examination in December 1981 and 
her 'skin, lymphatics' were clinically evaluated as normal.  On a 
December 1981 Report of Medical History she checked the 'No' box 
for any 'skin diseases.'  The Veteran described her health as 
"perfect."  A June 1982 service treatment record reflects 
complaints of rash on the right hand with itch with a drainage 
for seven days.  The assessment was poison ivy.  

A May 1993 private treatment record reflects treatment for poison 
ivy and a cortisone injection was administered.  The Veteran 
received additional injections in March 1994 and May 1997.

In December 2002, the Veteran filed a claim of service connection 
for disability exhibited by poison ivy.  On such application, she 
reported that the poison ivy began on May 26, 1982, to June 2, 
1982.  She stated that since having poison ivy in 1982, she 
consistently gets poison ivy.  

In January 2003, the Veteran underwent a VA examination.  She 
reported exposure to poison ivy in 1974, and had an outbreak in 
June 1982.  She reported using Calamine lotion, oatmeal, Aveeno, 
and cortisone injections.  Treatments last two to three weeks at 
a time.  The rash has a tendency to linger.  Treatments are two 
to three times a day with topical every three to four months as 
needed with cortisone injections.  At the time of the 
examination, she had no rash, but reported that the majority of 
the rash is on her arms, hands, and sporadically on her neck and 
chest.  She reports occasional fever with the rash but no weight 
loss.  The examiner noted that she was positive for urticaria 
(hives).  Upon physical examination, the examiner diagnosed 
poison ivy, stable.  

Lay statements from the Veteran's mother and brother state that 
following service, the Veteran has broken out with a rash on her 
hands, arms, neck and cheek, and has experienced outbreaks of 
itching.

In March 2009, the Veteran underwent another VA examination.  The 
Veteran reported recurrent "breakouts" of "poison ivy" for 
more than 20 years because "it's in my bloodstream."  Her skin 
breaks out 4 to 6 times per year, usually in the spring or 
winter.  She denied direct contacts with plants prior to her 
"breakouts."  She has itching on her legs, neck, arms, eyes, 
scalp, and ears.  The itching and skin lesions last for two 
weeks.  She applies topical cortisone cream, it helps.  She has 
not seen a dermatologist over the past year and has never had a 
skin biopsy.  She has had no oral medication for her skin over 
the past year.  She does not report systemic symptoms associated 
with skin lesions.  She reported no symptoms of urticaria, no 
allergic attacks, and no treatment for urticaria.  On physical 
examination, the Veteran's skin was normal.  No urticarial 
lesions were seen.  The diagnosis was normal skin, and there was 
insufficient evidence of recurrent poison ivy and urticaria, and 
no residuals from poison ivy that occurred more than 25 years 
ago.  The examiner explained that poison ivy is a contact 
dermatitis and it resolves in 1 to 3 weeks after direct contact 
with plants.  Poison ivy is not contagious and does not cause 
chronic skin disease.  There is no evidence in current medical 
literature that it is possible to have poison ivy repeatedly 
without repeated direct contact with plants.  The examiner could 
not find any evidence in the claims folder of a chronic skin 
disease.  

Initially, the Board notes that despite the lay statements of the 
Veteran that she suffered from a bout of poison ivy in 1974 
during her period of active service, this statement is not 
supported by the record and contemporaneous statements of the 
Veteran during that time period.  As detailed, service treatment 
records are negative for any treatment or diagnosis of disability 
exhibited by poison ivy, and at an examination conducted in 
December 1981 she specifically denied any skin diseases and none 
were detected by trained medical personnel.  During the Veteran's 
period of reserve service, a diagnosis of poison ivy was rendered 
on June 2, 1982, and per the record had been present for 7 days.  
A determination has not been made whether such diagnosis was 
rendered during a period of active duty for training (ACDUTRA) or 
inactive duty for training (INACDUTRA).  See 38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(a); Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Service connection is not warranted for 
diseases unless the individual was on active duty or ACDUTRA at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  However, whether such diagnosis of poison ivy 
was rendered during a period of ACDUTRA or INACDUTRA has been 
determined to be irrelevant for the purposes of this decision, as 
a chronic disability exhibited by poison ivy has not been shown.  
As explained by the March 2009 VA examiner, poison ivy is a 
contact dermatitis and does not cause a chronic skin disease.  
The Veteran has described skin lesions and itching, which she 
refers to as poison ivy, that occur periodically on her legs, 
neck, arms, eyes, scalp, and ears and which require topical 
treatment.  The Board acknowledges that she sought treatment for 
poison ivy in the 1990's and had cortisone injections.  But, as 
the VA examiner explained poison ivy is not a chronic skin 
disease.  The opinion of the March 2009 examiner is persuasive 
and well-supported.  The Board accepts the March 2009 VA opinion 
as being the most probative medical evidence on the subject, as 
it was based on a review of all historical records, and it 
contains detailed rationale for the medical conclusions.  See 
Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the 
March 2009 report/opinion, and the fact that it was based on a 
full review and discussion of the applicable record, the Board 
finds that it is probative and material to the veteran's claim.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  The Court has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  In the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. Brown, 
3 Vet. App. 223, 225 (1992).  Based on the above, it is clear 
that the Veteran does not have a chronic disability exhibited by 
poison ivy.  

The Board has given consideration to the January 2003 notation of 
the VA examiner that the Veteran was positive for urticaria.  
Such diagnosis is not supported by any other medical evidence on 
file, and as noted by the March 2009 VA examiner the Veteran 
specifically denied any symptoms of urticaria, and no urticarial 
lesions were seen, thus there was insufficient evidence of 
urticaria.  Thus, the Board gives no credence to the urticaria 
notation of the January 2003 VA examiner as it is unsupported by 
medical findings or rationale.  As detailed, the Veteran did not 
have any skin symptoms at the time of the January 2003 VA 
examination, thus such positive diagnosis could not have been 
based on any physical examination.  Thus, as a diagnosis of 
urticaria is not established, there can also be no valid claim of 
service connection.

Accordingly, the Board must conclude that service connection is 
not warranted for disability exhibited by poison ivy.  The Board 
has considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, the 
doctrine is not for application.

Increased rating

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection was established for CMV, and initially rated 
40 percent disabling pursuant to 38 C.F.R. § 4.88b, Diagnostic 
Code 6399-6354, and was eventually increased to 60 percent, 
effective the initial date of award.  The Board notes that the 
Veteran's particular disability is not listed in the rating 
schedule.  However, 38 C.F.R. § 4.27 provides that unlisted 
disabilities can be rated analogously with the first two digits 
selected from that part of the rating schedule most closely 
identifying the part or system of the body involved, and the last 
two digits with be "99."  See also 38 C.F.R. § 4.20 (outlining 
principles related to analogous ratings).  The RO determined that 
the most closely analogous Diagnostic Code was 6354, chronic 
fatigue syndrome (CFS).  

Diagnostic Code 6354 provides that CFS includes debilitating 
fatigue, cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs and 
symptoms.  A 60 percent rating is assigned for signs and symptoms 
of CFS that are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, or 
signs and symptoms that wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  A 
100 percent rating is assigned for signs and symptoms of CFS that 
are nearly constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally preclude 
self-care.  A Note to Diagnostic Code 6354 provides that, for the 
purpose of rating CFS, the condition will be considered 
incapacitating only while it requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.88b.

Upon review of the entire evidence of record, to include the 
medical records, VA examination reports, and lay statements of 
the Veteran and her family members, the Board finds that a 100 
percent disability rating is not warranted for CMV under the CFS 
rating criteria.  

A January 2003 VA examination report reflects complaints of 
cough, sniffles, body aches, generalized weakness, fatigue and 
headache.  She reported that fatigue is constant and the other 
symptoms are sporadic.  Fatigue is worse in the winter and she 
remains in bed for long periods or days at a time.  The examiner 
diagnosed CMV with residual fatigue, headaches, cough, body 
aches, and generalized weakness.  

A January 2005 VA examination reflects the Veteran's complaints 
of a hacking cough, persistent runny nose, fever of at least 100 
and headaches.  She has these symptoms at least 5-6 times per 
year, lasting 3-4 days in duration.  The Veteran reported feeling 
the same every day, she feels weak, has some type of pain all 
over her body, muscle aches, and headaches.  She has severe 
symptoms, including a fever, six times per year.  The examiner 
diagnosed CMV.  

In September 2007, the Veteran underwent a VA examination.  She 
denied any weight loss over the last 12 months.  She reported 
fatigue on a constant basis.  She reported a low grade fever.  
She reported myalgias to her hips, thighs, and calf muscles.  
This is an intermittent pain where her pain will increase to a 
10.  It is particularly worse when she has a flare exacerbation 
of her CMV.  She reports at least two to three times per month 
she will have an exacerbation of CMV that lasts for two to four 
days.  During these episodes she is homebound.  She reports 
episodic lymph node enlargement into her anterior cervical area.  
During the episodes, she has a flu-like illness.  She has an 
associated frontal headache.  It is continuous through the 
periods of exacerbation.  She reported problems with rhinitis and 
a sporadic cough.  Functionally, she reports that with the 
exacerbations of CMV she is not able to engage in any light duty 
activities.  She has problems performing her personal care.  She 
states at times that her daughter has to provide her personal 
care.  With periods of exacerbation, she has problems driving, 
performing any strenuous activities.  Regardless of an 
exacerbation she is only able to walk approximately 150 yards and 
then must sit down.  She is only able to stand for approximately 
five minutes.  The examiner diagnosed chronic fatigue syndrome 
secondary to CMV.  

In October 2009, the Veteran underwent a VA psychiatric 
examination.  The Veteran reported sleeping six to seven hours, 
but wakes up due to leg pain.  She feels fatigued the next day.  
Her appetite is mostly fair but she feels she might have lost 10 
pounds in a week or two.  Her mood appeared anxious and mildly 
depressed but her depression seems mild in nature.  The Veteran 
reported that at times she gets confused while she has to do her 
work but denied paranoid symptoms.  She denied any psychotic 
symptoms.  She says that sometimes she has difficulty 
concentrating.  On mental status examination, she did not exhibit 
any thought disorder.  She had good recent memory and remembered 
current events regarding the president.  Her remote memory also 
appeared to be very good from history.  She can concentrate 
fairly well when told to count the months of the year backwards.  
She was alert and oriented to time, place, and person.  There was 
no evidence of any looseness of associations.  Her judgment and 
insight were fair.  The examiner opined that the Veteran was 
alert and oriented to time, place and person.  Her memory for 
recent and remote events was fair.  She had a good capacity to 
concentrate.  She did not appear to have any impairment of any 
memory for recent and remote events.  She did not appear confused 
at all.  She was free from auditory hallucinations, she was not 
considered suicidal or assaultive, and her judgment and insight 
were fair.  The examiner diagnosed depressive disorder.  The 
examiner opined that the Veteran has chronic fatigue syndrome 
with chronic pain which interferes with her work situation, 
however, it is the impression that the Veteran does not have much 
cognitive impairment in the form of impairment of memory, 
impairment of concentration.  The Veteran did not appear to be 
confused.  

In consideration of the schedular criteria under Diagnostic Code 
6354, the Board finds that there is no objective medical evidence 
that the Veteran has cognitive impairments, such as inability to 
concentrate, forgetfulness, and confusion which are nearly 
constant and so severe as to restrict routine daily activities.  
While acknowledging the Veteran's reports that she can get 
confused and sometimes has difficulty concentrating, such does 
not amount to near constant and severe cognitive symptomatology.  
Moreover, as detailed by the October 2009 VA examiner, the 
Veteran did not have much cognitive impairment in the form of 
impairment of memory and concentration, and was not confused.  
Likewise, the subjective and objective evidence does not reflect 
debilitating fatigue which is nearly constant and so severe as to 
restrict daily activities almost completely and which may 
occasionally preclude self-care.  While acknowledging the 
Veteran's reports of exacerbating episodes, and her reports that 
at times she has problems performing her personal care, this does 
not amount to nearly constant and severe exacerbations.  
Moreover, as noted, the condition will be considered 
incapacitating only while it requires bed rest and treatment by a 
physician, and there is no indication that the Veteran is 
prescribed bed rest and treatment due to every reported 
exacerbation.  In any event, the medical evidence and lay 
evidence does not support a finding that the Veteran has 
debilitating fatigue and cognitive impairment which are nearly 
constant and so severe as to restrict routine daily activities 
almost completely and which may occasionally preclude self-care.  
Thus, a 100 percent disability rating is not warranted for CMV.

The Board has given consideration to the extraschedular 
provisions under 38 C.F.R. § 3.321(b)(1).  The Veteran has 
reported full time employment processing applications at a blind 
center.  She has submitted documentary evidence showing lost time 
from work, to including using sick and annual leave, due to her 
CMV symptomatology.  The Board notes that 38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and provided 
for in the evaluation assigned.  The Veteran has also reported 
difficulty at work due to her leg and back pain, although she is 
able to function well on the job.  VA's General Counsel has noted 
"mere assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. 
Reg. 66749 (1996).  The Veteran has not shown that her CMV has 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the current 
appeal.  The Veteran indicated that she has worked in a full-time 
capacity at her present place of employment since 2006.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) are not warranted 
for the Veteran's service- connected CMV.  In the absence of 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular evaluation are not met.  The 60 
percent disability rating assigned squarely contemplates the 
symptomatology associated with her CMV.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  Additionally, the objective evidence does not 
reflect frequent periods of hospitalization due to her 
disability.  Accordingly, the Board finds that the impairment 
resulting from the Veteran's CMV is appropriately compensated by 
the currently assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.


ORDER

Entitlement to service connection for disability exhibited by 
poison ivy is denied.

Entitlement to a disability rating in excess of 60 percent for 
CMV is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


